Citation Nr: 0946748	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
April 1970 and from February 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

The Board remanded the case to the RO for additional 
development of the record in August 2008 for further 
development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of hypertension in active service or for many years 
thereafter.  

2.  The currently diagnosed hypertension is not shown to be 
due to any event or incident of the Veteran's periods of 
active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not 
due disease or injury that was incurred in or aggravated by 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim for 
in the October 2004 rating decision, he was provided notice 
of the VCAA in April 2004.  Additional VCAA letters were sent 
in December 2008 and May 2009.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran also received notice, pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent re-adjudication in a June 2009 
Supplemental Statement of the Case.  Pelegrini, 18 Vet. App. 
at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was afforded a VA examination in October 2004 in 
connection with the appeal.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, Social Security 
Administration (SSA) records, VA outpatient treatment 
reports, a VA examination and statements from the Veteran and 
his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield and Pelegrini, both supra.  


II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If hypertension is manifested to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The service treatment records do not show findings to support 
a diagnosis of hypertension during service.  Nor was 
hypertension actually diagnosed until many years after 
service.  

Significantly, in a July 1969 medical history questionnaire, 
the Veteran noted that he had high blood pressure, but he 
subsequently denied having high blood pressure in a November 
1973 questionnaire.  

The medical records show that the Veteran exhibited a blood 
pressure reading of 140/90 in October 1975.  

Subsequent to service, a November 1975 VA treatment record 
recorded a blood pressure reading of 110/70 for the Veteran.  

Then, a May 1976 VA examination noted that the Veteran had a 
blood pressure reading of 120/80.  

The private medical records from Roseland Medical Center 
dated from May 2000 to June 2001 reflect a diagnosis of 
hypertension and that the Veteran had excused absences for 
performance of his work duties.  

The VA treatment records from June 2002 to March 2004 reflect 
treatment for hypertension.  

The Veteran underwent a VA examination in October 2004.  The 
Veteran told the examiner that he was never told that he had 
hypertension in service, but had an elevated blood pressure 
reading in October 1975 and was started on medication.  He 
also stated that he was treated with blood pressure 
medication on a regular basis as of 1977.  He was taking 
Atenolol and Hydrochlorothiazide.  

The Veteran also told the VA examiner that his private 
physician stated that he had elevated blood pressure in 1998.  
Upon examination, the Veteran was diagnosed with 
hypertension.  

The VA examiner opined that it was less likely than not that 
his current hypertension was related to military service.  
His rationale was premised on the fact that the blood 
pressures observed on six occasions during service were never 
elevated.  And, that one elevated blood pressure reading 
three months following service did not constitute a diagnosis 
of hypertension.  

A March 2006 VA treatment record reflects treatment for 
hypertension.  

The Veteran's SSA records reflect that he was found to be 
disabled on November 2002 as a result of a primary diagnosis 
of a seizure disorder and a secondary diagnosis of 
hypertension.  The SSA decision referenced the records from 
Roseland Medical Center and noted that the Veteran had a 
history of hypertension dating to at least May 25, 2002.  

Thus, this record does not support his assertion that his 
hypertension had its clinical onset during service.  The SSA 
records essentially consist of duplicates of his VA records 
and will not be further discussed for brevity.  

The Board has reviewed all of the above medical records but 
finds no competent evidence even suggesting that the 
Veteran's hypertension was manifested during service.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion as to the cause of the hypertension.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for hypertension, and 
this appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


